IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

OTHA L. ABNEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3324

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 14, 2015.

An appeal from an order of the Circuit Court for Jackson County.
William L. Wright, Judge.

Otha L. Abney, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and BILBREY, JJ., CONCUR.